UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                 )
UNITE HERE LOCAL 23,             )
                                 )
           Plaintiff,            )
                                 )
           v.                    )              Civ. No. 15-cv-1165 (KBJ)
                                 )
I.L. CREATIONS OF MARYLAND INC., )
                                 )
           Defendant.            )
                                 )


                             MEMORANDUM OPINION

      Defendant I.L. Creations of Maryland Inc. (“IL Creations”) is a food-service

company that entered into a collective bargaining agreement (“CBA”) with a labor

union, Plaintiff Unite Here Local 23 (“Unite Here”), pertaining to the employment of

some of IL Creations’s employees. In the fall of 2013, Unite Here filed a grievance

pursuant to procedures outlined in the CBA, asserting that IL Creations was tasking

non-union workers at its United States Department of Agriculture (“USDA”) location

with work that is reserved for union members under the CBA. Thereafter, IL Creations

and Unite Here engaged in arbitration as prescribed in the CBA, and the arbitrator

ultimately and generally resolved the dispute in Unite Here’s favor. When IL Creations

responded by expressly refusing to comply with the arbitrator’s ruling absent a court

order, the instant action followed; Unite Here seeks to enforce the arbitrator’s judgment

pursuant to Section 301 of the Labor Management Relations Act of 1947 (“LMRA”), 29

U.S.C. § 185. (Compl., ECF No. 1, ¶¶ 1–5.)

      Before this Court at present is Unite Here’s motion to confirm the arbitration
award and also its request for an award of attorneys’ fees. (Pl.’s Mot. to Confirm

Arbitration Award & for an Award of Attorneys’ Fees (“Pl.’s Mot.”), ECF No. 7; Pl.’s

Mem. in Support of Pl.’s Mot (“Pl.’s Mem.”), ECF No. 7 -1.) IL Creations opposes the

motion (Def.’s Opp’n to Pl.’s Mot. (“Def.’s Opp’n”), ECF No. 15), and has also filed a

separate counterclaim (Def.’s Answers, Aff. Defenses & Countercl. (“Def.’s

Countercl.”), ECF No. 10), asserting that the arbitrator’s award should be vacated on

the grounds that the arbitrator lacked jurisdiction to resolve the dispute and that, in any

event, the arbitrator’s decision is substantively flawed because it deviates

impermissibly from the terms of the CBA. Because this Court finds that arbitration

awards are entitled to extreme deference; that IL Creations has forfeited any challenge

to this arbitrator’s jurisdiction to rule; and that IL Creations’s attack on the arbitrator’s

decision comes nowhere near to overcoming the high barrier to judicial overrides of

arbitrator decisions, Unite Here’s motion to enforce the arbitration award will be

GRANTED and IL Creations’s counterclaim will be DISMISSED. In addition, as

explained below, this Court concludes that Unite Here is entitled to recoup reasonable

attorneys’ fees that this case forced it to incur. A separate order consistent with this

Memorandum Opinion will follow.


I.        BACKGROUND

          The CBA at issue in the instant case establishes that Unite Here members must

be the individuals who perform certain positions and duties at various IL Creations

facilities. (See Collective Bargaining Agreement (“CBA”), Ex. A to Pl.’s Mot., ECF

No. 7-4, at 5, 8.) 1 Specifically, and as relevant here, the agreement states that “[IL


1
    Page-number citations to the documents the parties have filed refer to the page numbers that the


                                                      2
Creations] shall recognize [Unite Here] as the representative of all [IL Creations]

employees . . . in the classifications listed in Exhibit B, or in classifications called by

different names when performing similar duties” in various IL Creations facilities,

including those in the District of Columbia. (Id. at 5.) Exhibit B to the CBA lists

sixteen different “job classifications” within the bargaining unit of represented

employees, including Head Cook, Cook, Grill Cook, and Junior Cook. (Id. at 32.)

Unite Here and IL Creations also signed a Memorandum of Agreement that supplements

the CBA—titled Appendix 7—that applies only to bargaining-unit employees at IL

Creations’s USDA location and lists similar job-classification breakdowns as those

listed in Exhibit B. (See id. at 44 (listing, inter alia, “First Cook” and “Cook”

positions).)

        The CBA also establishes processes for grievances and arbitration. For example,

the agreement lays out a two-step process for grieving “any dispute arising out of the

expressed terms or conditions contained within th[e] [CBA]” and makes clear that this

process must be followed at the outset. (Id. at 21–22.) First, any grievance must be

“submitted in writing to the General Manager within [ten] calendar days of its

occurrence or of the date when the employee or the Union first became aware of the

circumstances giving rise to the alleged grievance.” (Id. at 22.) Next, if step one is

insufficient to resolve the matter, the grievance has to be “submitted in writing to the

District Manager . . . within [seven] calendar days after receipt of the [General

Manager’s response].” (Id.) The CBA also directs that, if need be, the matter may

subsequently be “referred by [Unite Here] for final decision and determination to an


Court’s electronic filing system automatically a ssigns.



                                                    3
impartial arbitrator[,]” whose decision would “be final and binding on [IL Creations],

[Unite Here], and [any employees] involved.” (Id.) Finally, these provisions direct that

the arbitrator does not have “the ability or power to in any way modify, change, restrict,

or extend any of the terms of [the CBA,]” and that “[f]ailure to file a grievance or to

proceed to the next step within the prescribed time limits shall constitute a waiver of all

rights to grieve and arbitrate such matters.” (Id. at 22–23.)

       The dispute that prompted the instant litigation began in November of 2013.

(See Compl. ¶ 11; Arbitrator’s Op. & Award, Ex. B to Pl.’s Mot. (“Award”), ECF No.

7-5, at 3.) It is undisputed that, at its USDA location, IL Creations assigned certain

positions “to individuals . . . who were not members of the bargaining unit” (Def.’s

Opp’n at 6; see also Pl.’s Mem. at 5), and that these positions all required performing

some type of chef work (see Def.’s Opp’n at 6 (listing the individuals’ position titles as

“Asian Chef,” “Chinese Sous Chef,” “Salad Chef,” “Salad Sous Chef,” and “Sous Chef

for the American Department”)). According to Unite Here, this meant non-bargaining-

unit employees were “perform[ing] work reserved for Union-Represented employees”—

i.e., work similar to the duties of the positions listed in Exhibit B and Appendix 7 of the

collective bargaining agreement—in violation of the agreement. (Compl. ¶ 11; see also

Award at 3.) Unite Here initiated a grievance process that was unsuccessful (see Award

at 3), and the parties proceeded to arbitration (see Compl. ¶ 12).

       During the evidentiary hearing that the arbitrator held in July of 2014, both

parties presented evidence and arguments in support of their positions . Unite Here

reiterated its contention, supported by evidence, that IL Creations had violated the CBA

by permitting non-bargaining-unit employees to perform certain jobs. (See Award at 4–




                                             4
6.) IL Creations contended, inter alia, that the individuals in the challenged positions

were not, in fact, performing bargaining-unit work; that the present organizational

structure was essential to proper performance of IL Creations’s food-service duties; and

that, in any event, the current setup was not adversely affecting any union workers.

(See Def.’s Opp’n at 6; IL Creations’s Post-Hearing Brief, Ex. D to Pl.’s Reply, ECF

No. 16-2, at 3.) Moreover, and significantly for present purposes, nothing in the post-

hearing brief that IL Creations submitted or in the record before this Court indicates

that IL Creations challenged the arbitrator’s power to render a decision on this dispute.

       On July 10, 2015, the arbitrator rendered a decision that largely favored Unite

Here. The arbitrator began by laying out the relevant provisions and position

restrictions contained in the CBA (see Award at 3, 8), and then evaluated each of the

disputed positions in comparison to Exhibit B and Article 7’s job classifications and the

qualities of the individuals actually working in the disputed positions (id. at 9–12).

Ultimately, the arbitrator found that IL Creations had violated the CBA with respect to

four of the five disputed positions; that is, that the job descriptions of those positions

demanded bargaining-unit work and should have been performed by bargaining-unit

workers. (See id. at 11–13; see also id. at 11 (noting that the qualities required to

perform the positions “approximate[d] the requirements demanded of Head Cooks [and]

Cooks”).) With respect to the fifth position, which was referred to as the “Asian Chef”

position, the arbitrator did not entirely accept IL Creations’s contention that the job

demanded skills “so unique and extraordinary” that it could be performed by non-

bargaining-unit individuals consistent with the CBA, but concluded that the particular

individual who held the position at the time of the dispute likely possessed a unique set




                                              5
of skills that IL Creations could not afford to lose, and thus determined that that

individual should be “grandfather[ed]” into—i.e., permitted to stay in—the position

until the CBA’s termination date in January of 2016. (Id. at 12.) Furthermore, to

remedy the CBA violations, the arbitrator ordered that the four other positions be

reclassified as “Head Cook” positions; posted as open within fifteen days; and filled

within fifteen more days in accordance with the procedures set forth in the CBA. (Id. at

13–14.)

       Less than one week later, IL Creations informed Unite Here in writing that it did

not intend to comply with the arbitrator’s decision and award. (Email from Matthew

Yoo to Emilio Abate on July 16, 2015 (“Yoo Email”), Ex. C to Pl.’s Br., ECF No. 7-6,

at 2 (stating that IL Creations “do[es] not have to follow the decision until a court order

affirming the decision”). Consequently, Unite Here filed the instant lawsuit, invoking a

section of the LMRA that grants federal district courts statutory jurisdiction to enforce

labor-arbitration awards. (See Compl. ¶¶ 4–5); see also United Bhd. of Carpenters &

Joiners of Am., AFL-CIO v. Operative Plasterers’ & Cement Masons’ Int’l Ass’n of the

U.S. & Can., AFL-CIO, 721 F.3d 678, 686–87 (D.C. Cir. 2013) (citing 29 U.S.C.

§ 185(a), (c)). Shortly after filing the complaint, Unite Here submitted a motion to

confirm the arbitration award. (See Pl.’s Mot.) That motion is ripe for the Court’s

review, as is the counterclaim that IL Creations has filed, which requests that this Court

vacate the award. (See Def.’s Countercl.; see also Pl.’s Answer to Def.’s Countercl.,

ECF No. 14.)




                                             6
II.    LEGAL STANDARDS

       The “paramount goal” of the LMRA is “the promotion of labor peace through the

collective efforts of labor and management.” Titanium Metals Corp. v. NLRB, 392 F.3d
439, 447 (D.C. Cir. 2004) (internal quotation marks and citation omitted). To this end,

few principles are as well established as the general federal policy preference for “the

peaceful resolution of labor disputes through arbitration”—a process that, when

properly used, helps “resolve industrial strife quickly and inexpensively.” Office and

Prof’l Emps. Int’l Union, Local 2 v. Wash. Metro. Area Transit Auth. , 724 F.2d 133,

137 (D.C. Cir. 1983) (citation omitted). LMRA case law uniformly recognizes that

judicial second-guessing undercuts the goal of resolving disputes through arbitration.

See United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 36 (1987)

(“The federal policy of settling labor disputes by arbitration would be undermined if

courts had the final say on the merits of the awards.” (internal quotation marks and

citation omitted)); see also Teamsters Local Union No. 61 v. United Parcel Serv., Inc.,

272 F.3d 600, 604 (D.C. Cir. 2001) (same). Moreover, given that arbitration is an

optional alternative to judicial resolution of disputes—a matter of contract that the

parties negotiate over and jointly accept in the context of reaching a CBA, see AT & T

Techs., Inc. v. Commc’n Workers, 475 U.S. 643, 648 (1986) (citation omitted)—when

the parties have agreed to arbitration, the law discourages the loser from seeking a

second de novo (or even quasi-de novo) shot at obtaining its desired result in federal

court. See Misco, 484 U.S. at 37 (observing that “it [i]s [the arbitrator’s] judgment and

all that it connotes that was bargained for” and not a court ruling (citation omitted)).

       Consequently, when a court considers a motion to enforce an arbitration award

under the LMRA, judicial review is “very limited.” Major League Baseball Players


                                             7
Ass’n v. Garvey, 532 U.S. 504, 509 (2001); see also Nat’l Postal Mail Handlers v. Am.

Postal Workers Union, 589 F.3d 437, 441 (D.C. Cir. 2009) (noting the “extraordinarily

deferential” applicable standard). Indeed, under the circumstances such as those at

present, the arbitrator’s award “must be enforced if the arbitrator act[ed] within the

confines of his jurisdiction and his award dr[ew] its essence from the parties’ collective

bargaining agreement . . . even when a reviewing court disagrees with the arbitrator’s

judgment on the merits.” Nw. Airlines, Inc. v. Air Line Pilots Ass’n, Int’l, 808 F.2d 76,

78 (D.C. Cir. 1987) (emphasis added)). That is a low bar: the party seeking award

enforcement need only show that the arbitrator “premise[d] his award on his

construction of the contract.” Nat’l Postal Mail Handlers, 589 F.3d at 441 (alteration

in original) (citation omitted).

       Parsing out the narrow set of circumstances in which a federal court may reject a

labor-arbitration award illustrates how much deference is required. One potential basis

for challenging the enforcement of an arbitration award is that the arbitrator lacked

“jurisdiction” over the particular dispute decided. Nw. Airlines, 808 F.2d at 78. This

issue has been called the question of “arbitrability[,]” Madison Hotel v. Hotel and Rest.

Emps., Local 25, AFL-CIO, 144 F.3d 855, 857 n.1 (D.C. Cir. 1998) (en banc), and the

basic inquiry is whether or not the parties consented to have the arbitrator decide that

dispute. Notably, an arbitrability challenge can be waived, and thus, a party forfe its the

right to attack an arbitrator’s jurisdiction to hear the dispute by not raising that issue

before the arbitrator. See Howard Univ. v. Metro. Campus Police Officer’s Union, 512
F.3d 716, 720 (D.C. Cir. 2008) (“Absent excusable ignorance of a predic ate fact, a party

that does not object to the arbitrator’s jurisdiction during the arbitration may not later




                                              8
do so in court.”); United Indus. Workers v. Gov’t of the Virgin Islands, 987 F.2d 162,

168 (3d Cir. 1993) (“[B]ecause arbitrators derive their auth ority from the contractual

agreement of the parties, a party may waive its right to challenge an arbitrator’s

authority to decide a matter by voluntarily participating in an arbitration and failing to

object . . . .”). Put another way, as far as arbitration is concerned, willing participation

is consent to the arbitrator’s power to resolve the dispute.

       Where arbitrability is not an issue and there are no allegations of fraud or

dishonesty on the part of the arbitrator, a court may reject an arbitration award “only if

the arbitrator strays from interpretation and application of the agreemen t and effectively

dispense[s] his own brand of industrial justice.” Nat’l Postal Mail Handlers, 589 F.3d

at 441 (alteration in original; emphasis added; internal quotation marks omitted)

(quoting Garvey, 532 U.S. at 509). Even in these cases, courts do not scrutinize an

arbitrator’s decision “on the merits[,]” Garvey, 532 U.S. at 509 (citation omitted),

which means that assertions that the challenged decision “rests on factual errors or

misinterprets the parties’ agreement” are beyond the scope of judicial review. Id.; see

also Nat’l Postal Mail Handlers, 589 F.3d at 441 (explaining that the only pertinent

question is “whether the arbitrator was ‘even arguably constru ing or applying the

contract’” (quoting Garvey, 532 U.S. at 509)); Wash. Hosp. Ctr. v. Serv. Emps. Int’l

Union Local 722, AFL-CIO, 746 F.2d 1503, 1514 (D.C. Cir. 1984) (identifying a case in

which the “arbitrator’s words manifest an infidelity to [his] obl igation” to base his

award on the essence of the CBA as one rare situation in which a court could refuse

enforcement of an arbitration award) (quoting United Steelworkers of Am. v. Enter.

Wheel & Car Corp., 363 U.S. 593, 597 (1960)).




                                              9
       Occasionally, a party displeased with the arbitrator’s remedy, in contrast to his

reasoning, casts its objection as a claim that the breadth of the remedy selected evinces

an impermissible infidelity to the contract. See, e.g., Madison Hotel, 144 F.3d at 857 &

n.1 (noting this type of argument). However, such arguments must contend with the

wide berth given to the arbitrator’s power to remedy CBA violations ; indeed, it is well

established that “where [the parties] contemplated that the arbitrator will determine

remedies for contract violations that he finds, courts have no authority to disagree with

his honest judgment in that respect.” Misco, 484 U.S. at 38. And although the parties

can conceivably limit this background principle of broad discretion, see id. at 41,

questions of whether the contract actually does so are necessarily “question[s] of

contract interpretation that the parties have delegated to the arbitrator” and

consequently receive the same extremely deferential review applicable to an arbitrator ’s

interpretation of a CBA. Madison Hotel, 144 F.3d at 857 (internal quotation marks and

citation omitted); id. at 859 (observing that the remedy in that case “f[ell] well within

the bounds of this deferential standard”); see also Granite Rock v. Int’l Bhd. of

Teamsters, 561 U.S. 287, 298 (2010) (noting that where the parties have “agreed to

arbitrate some matters pursuant to an arbitration clause” any “doubts concerning the

scope of arbitral issues should be resolved in favor of arbitration” ) (emphasis in

original) (internal quotation marks and citation omitted).


III.   ANALYSIS

       Unite Here has received an arbitration award in its favor; yet, IL Creations has

refused to comply with the arbitrator’s decision absent a court order. Moreover, IL

Creations has asked this Court to countenance its audacity by vacating the award on the



                                            10
grounds that the arbitrator had no jurisdiction to rule on the disputed issues in this case,

and that the arbitrator “ignored the terms of the CBA[,]” thereby issuing an

impermissible remedy. (Def.’s Countercl. at 8.) As explained below, IL Creations has

waived its jurisdictional challenge, and its contention that the arbitrator ’s remedy

transcends the bounds of the CBA is entirely unpersuasive. Additionally, and even

more fundamentally, under the well-established legal standards that are applicable in

this case, once a party elects to submit disputes to arbitration for final determination in

lieu of proceeding in court, it also necessarily agrees to abide by the arbitrator’s

decision—meaning that courts must generally refrain from interfering with the outcome

and the losing party to a consented-to arbitration proceeding cannot just refuse to

perform as the arbitrator directs. This is especially so where, as here, the losing party

willingly participated in an arbitration process that the parties’ agreement clearly

contemplated and the arbitrator’s jurisdiction to rule was not previously questioned .

Thus, this Court easily concludes both that the arbitration award must be enforced, and

that Unite Here is entitled to recover the reasonable attorneys’ fees that it incurred in

litigating this matter.

       A.     This Court Must Defer To The Decision That The Arbitrator Made In
              This Case, Which Is Based On An Interpretation And Application Of
              The Parties’ CBA After An Arbitration Proceeding In Which The
              Defendant Fully Participated

       As explained above, arbitration is an optional alternative to the resolution of a

labor-related dispute in court, and if the parties elect to submit potential disputes to

arbitration for final decision, they generally must abide by the result. That is, in

essence, what Unite Here maintains in bringing this enforcement action and filing the

motion to confirm, and this principle undermines IL Creations’s “ understanding” that it



                                             11
“do[es] not have to follow the [arbitrator’s] decision until a court order affirming the

decision.” (Yoo Email at 2.)

       As applied here, the parties’ CBA provides that any “dispute[s] arising out of the

expressed terms or conditions” of the CBA that are unresolved through the two-step

grievance process may be referred “for final decision and determination to an impartial

arbitrator[,]” and records the parties’ agreement that any decision rendered in these

circumstances would be “final and binding” on all parties involved. (CBA at 21–22.)

The bargaining-unit-work dispute indisputably arises from the terms of the CBA, and

notwithstanding IL Creations’s protestations, there is also no question that the arbitrator

“constru[ed] or appl[ied]” the CBA in reaching his decision, Nat’l Postal Mail

Handlers, 589 F.3d at 441 (citation omitted), because his investigation of the

bargaining-unit question repeatedly cites the relevant CBA provisions and applies them

to the facts. (See, e.g., Award at 13 (observing that IL Creations violated the CBA’s

ban on non-union employees performing union work and citin g CBA provisions); id. at

8 (noting that the relevant question hinged on whether the disputed positions required

qualifications and duties impermissibly similar to the positions listed in Appendix 7 and

Exhibit B of the CBA). Thus, IL Creations’s contention that it need not adhere to the

arbitration decision is specious on its face, and delving further, as explained below, this

Court also finds that there is absolutely no basis for the arbitrability and substantive

objections that IL Creations raises.

       First, with respect to arbitrability, IL Creations claims that it need not adhere to

the arbitrator’s decision due to the arbitrator’s lack of jurisdiction under the CBA to

rule on this dispute, because Unite Here waived its right to arbitrate. (See Def.’s Opp’n




                                             12
at 9–14 (basing this argument—somewhat contradictorily—on the assertions that Unite

Here failed to submit a written grievance in accordance with the CBA’s grievance

procedure, and that the grievance it submitted was untimely).) But IL Creations said

nothing about this alleged procedural defect during the arbitration process, which is

fatal to its current lack-of-jurisdiction contention. See Howard Univ., 512 F.3d at 720

(explaining that because “arbitration is a matter of consent[,]” one who “submits to

arbitration without objecting to the arbitrator’s jurisdiction . . . may fairly be said to

have consented to the arbitration, and the other party, having gone forward with the

proceeding, may fairly be said to have relied upon that consent”); id. (emphasizing that

“a party that does not object to the arbitrator’s jurisdiction during the arbitration may

not later do so in court” (emphasis added)); see also United Indus. Workers, 987 F.2d at

169 (observing that allowing a party that consented to arbitration by its actions to

“vacate the award on the grounds that it never agreed to arbitrate the dispute would give

[it] two bites at the apple . . . to obtain a favorable outcome”). To put it bluntly, IL

Creations clearly “slept through its opportunity to object to the arbitrator’s jurisdiction

and may not avoid the consequence now that it has awakened.” Howard Univ., 512
F.3d at 721.

       IL Creations fares no better with respect to its arguments regarding the reach of

the arbitrator’s remedy, and in particular, its assertion that the award should be vacated

because the selected remedy “disregards the terms of the CBA.” (Def.’s Opp’n at 16.)

IL Creations first rails against the arbitrator’s requirement that it post four of the

disputed positions as available and fill them in accordance with the CBA’s

requirements, asserting that the arbitration award “includes a remedy that goes well




                                              13
beyond the confines of the alleged grievance.” (Id. at 14.) This contention is patently

flawed, first, because it is based on the assumption that an arbitrator’s remedy must be

limited to the confines of the initial grievance, an assumption that is not based in the

CBA and appears to have been plucked from thin air. 2 IL Creations also ignores the

fact that, if a CBA contemplates that an arbitrator will craft remedies for CBA

violations, courts are not free to disagree with an arbitrator’s “honest judgment”

regarding the proper remedy absent an agreed-upon limitation on that judgment. Misco,
484 U.S. at 38, 41. As noted, this means the breadth of the arbitrator’s remedial

authority is itself a “question of contract interpretation that the parties have delegated

to the arbitrator[,]” and the arbitrator’s answer to that question receives the

extraordinarily deferential review applicable to such determinations . Madison Hotel,
144 F.3d at 857 (quoting W.R. Grace & Co. v. Local Union 759, Int’l Union of United

Rubber, Cork, Linoleum & Plastic Workers of Am., 461 U.S. 757, 765 (1983)).

        Understanding that much resolves the point. As already noted, the arbitrator in

the instant case made explicit and repeated references to the CBA both in framing the

dispute and in explaining what IL Creations had to do to comply with the agreement

(see, e.g., Award at 3, 11–14), and in so doing, sufficiently demonstrated that he was

construing and applying that contract in crafting the remedy. And no contractual

limitations upon that remedial authority are apparent—in particular, nothing in the CBA



2
  IL Creations points to a paragraph in the CBA that addresses the requirements of a properly filed
grievance and provides that a grievance must contain “the remedy that is being sought [.]” (Def.’s
Opp’n at 14 (referencing CBA at 22).) But that requirement is not at all the same as manda ting that the
arbitrator’s remedy be identical to the relief described in the grievance ; indeed, it is “commonplace in
arbitration proceedings” that “the scope of the issues develop[s] informally during the course of the
parties’ presentations.” Madison Hotel, 144 F.3d at 857. Moreover, under the applicable deferential
standard, more is necessary to show the arbitrator contravened an agreed -upon limitation on his
remedial powers.


                                                   14
supports IL Creations’s belief that the remedy an arbitrator issues cannot deviate from

the scope of the initial grievance. Consequently, this Court has “no authority to

disagree” with the arbitrator’s honest judgment regarding this remedy’s propriety.

Misco, 484 U.S. at 38; see also id. at 41 (observing that the wide berth given to the

arbitrator’s “informed judgment” as to the “fair solution of a problem” is especially

pertinent “when it comes to formulating remedies” (citation and emphasis omitted)).

       IL Creations’s alternative attack on the remedy is similarly unsuccessful. As far

as the Court can tell, IL Creations seems to think that the arbitrator believed Article 16

of the agreement, which deals with promotions and job openings, gave him his power to

order the remedy, although Article 16 does not expressly authorize the remedy the

arbitrator ordered. (See Def.’s Opp’n at 16–17.) But the arbitrator did not purport to

find remedial authority in Article 16; rather, the decision as a whole makes clear that

the arbitrator was simply reminding IL Creations of the fact that, when it posted the

new positions as ordered, it would have to abide by the terms of the agreement that

relate to the posting of new job vacancies, which appear in Article 16. (See, e.g.,

Award at 12 (“[IL Creations] must post the positions within [fifteen] days of receipt of

this [Award] and fill the positions in accord with Article 16 of the CBA.”). ) And,

again, it is key that IL Creations identifies no CBA provision that restricts the

arbitrator’s otherwise broad remedial powers such that ordering the positions to be

reclassified and filled as the arbitrator did constituted a violation of the agreement.

Thus, while this Court would be required to overlook even a serious error under the

applicable deferential standard, see Nat’l Postal Mail Handlers, 589 F.3d at 441, here,

there is simply no error to overlook.




                                             15
       In sum, IL Creations has forfeited any objection to the arbitrator’s jurisdiction

and the arbitrator in this case “neither rendered a judgment based on external legal

sources, wholly without regard to the terms of the parties’ contract, nor made a finding

completely inexplicable and border[ing] on the irrational.” OPCMIA, AFL-CIO v.

Pullman Shared Sys. Tech., Inc., 908 F. Supp. 2d 251, 257 (D.D.C. 2012) (alteration in

original) (internal quotation marks and citations omitted; alteration in original). Thus,

this Court will enforce this arbitration award.

       B.     Unite Here Is Entitled To Attorneys’ Fees, And The Parties Are
              Directed To Meet And Confer Regarding Reasonable Fees

       Unite Here has requested that this Court award attorneys’ fees. To be sure, the

LMRA does not explicitly authorize an award of fees in these cases, see Wash. Hosp.

Ctr., 746 F.2d at 1509, and Unite Here does not rely on any potentially applicable

statutory provision in seeking fees. See, e.g., 28 U.S.C. § 1927 (proscribing the

unreasonable and vexatious multiplication of proceedings) . Nevertheless, as Unite Here

points out, “courts possess an inherent power to award attorneys’ fees, unless explicitly

forbidden by Congress, when the losing party has acted in bad faith, vexatiously,

wantonly, or for oppressive reasons[.]” Wash. Metro. Area Transit Auth. v. Local 2,

Office and Prof’l Emps. Int’l Union, AFL-CIO, 965 F. Supp. 2d 13, 56 (D.D.C. 2013)

(citing Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 258–59 (1975))

(internal quotation marks omitted). Furthermore, courts may exercise this power if the

“losing party’s actions were ‘frivolous, unreasonable, or without foundation, even

though not brought in subjective bad faith.’” Id. (quoting Wash. Hosp. Ctr., 746 F.2d at

1510). And “an unjustified refusal to abide by an arbitrator’s award” can, on its own,

justify an award of attorneys’ fees. Int’l Union of Petroleum and Indus. Workers v. W.



                                            16
Indus. Maint., Inc., 707 F.2d 425, 428 (9th Cir. 1983).

       This case clearly calls for the Court’s exercise of that inherent power. Upon

examination of the record and the parties’ arguments, the Court finds that IL Creations

had no basis for refusing to “to follow the decision until a court order af firming the

decision.” (Yoo Email at 2.) Moreover, if widespread, that attitude would completely

undermine the purposes of arbitration, as it did here, by forcing the winning party to

spend time, effort, and money seeking judicial enforcement of the arbitrator’s award.

When a party has no good reason to refuse to comply with an arbitrator’s award, it

cannot be permitted to “spin[] out the arbitral process unconscionably through the filing

of meritless suits and appeals.” Dreis & Krump Mfg. Co. v. Int’l Ass’n of Machinists

and Aerospace Workers, Dist. No. 8, 802 F.2d 247, 255 (7th Cir. 1986). And even a

cursory examination of the governing law should have dissuaded IL Creations from

resisting compliance with the arbitrator’s decision, from challenging the arbitrator’s

jurisdiction (for the first time) in the context of a counterclaim filed in this Court, and

from attacking the award’s scope without any basis for doing so in light of the

extremely deferential applicable standard. Thus, whether or not IL Creations’s conduct

ultimately amounts to subjective bad faith, it is clearly sufficient to entitle Unite Here

to reasonable attorneys’ fees.


IV.    CONCLUSION

       For the reasons stated in this opinion, Unite Here’s motion to confirm and

enforce the arbitration award will be GRANTED, and IL Creations’s counterclaim will

be DISMISSED. Additionally, as set forth in the accompanying order, judgment will

be entered in Unite Here’s favor with respect to its complaint, and Unite Here is



                                             17
entitled to reasonable attorneys’ fees incurred in this matter, which the parties will

address pursuant to Local Rule 54.2(a).


DATE: December 11, 2015                   Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                            18